Title: From John Adams to Count Semon Romanovich Vorontsov, 4 September 1787
From: Adams, John
To: Vorontsov, Count Semon Romanovich


          
            Grosvenor Square August September 4. 1787
          
          Mr Adams presents his Compliments to the Ambassador from Russia, and does himself the Honour of conveying to his Excellency, a Small Packet. There are in it, two Volumes, which may be reckoned among the First Fruits of the Arts, in the United States of America, as they were there, written, printed and bound. one of the Books is intended for his Excellency, and the other for the August Personage, to whom the inclosed Memorial, is addressed. Mr Barlow is a young Gentleman of amiable manners and most excellent Character, as well as a good Poet. His Intentions are the most pure. But Mr Adams, who has been introduced into this Business, without his Knowledge, is very apprehensive that the young Poet will be judged to have indulged his Zeal to Show his Respect to her Imperial Majesty beyond the Rules of Discretion.— in this Case, Mr A. prays his Excellency to consider both Volumes, as his own Property and Suppress the Memorial.
        